DISMISS and Opinion Filed August 7, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00253-CV

                        PAMELA D. TURNER, Appellant
                                    V.
                AMERICAN HOMES 4 RENT PROPERTIES TWO, LLC,
               A DELAWARE LIMITED LIABILITY COMPANY, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-07075-C

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellee’s motion to dismiss the appeal. This is an appeal from a

forcible detainer action. Appellee has informed the Court that the writ of possession was

executed and it now has possession of the property. Because appellee is now in possession of the

property, it contends the appeal should be dismissed as moot. Appellant did not file a response

to appellee’s motion to dismiss.

       A case becomes moot if, at any stage during the proceedings, a controversy ceases to

exist between the parties. See Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). The purpose

of a forcible detainer action is to obtain immediate possession of property. See Scott v. Hewitt,

127 Tex. 31, 35, 90 S.W.2d 816, 818-19 (1936). A judgment of possession in a forcible detainer

action determines the right to immediate possession and is not intended to be a final
determination of whether the eviction is wrongful. See Marshall v. Housing Auth. of the City of

San Antonio, 198 S.W.3d 782, 787 (Tex. 2006).

       Appellee now has possession of the property. Because the issue of possession is no

longer in controversy, we grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P.

42.3(a).




140253F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

PAMELA D. TURNER, Appellant                       On Appeal from the County Court at
                                                  Law No. 3, Dallas County, Texas.
No. 05-14-00253-CV       V.                       Trial Court Cause No. CC-13-07075-C.
                                                  Opinion delivered by Chief Justice Wright.
AMERICAN HOMES 4 RENT                             Justices Lang-Miers and Brown,
PROPERTIES TWO, LLC, A DELAWARE                   participating.
LIMITED LIABILITY COMPANY,
Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, AMERICAN HOMES 4 RENT PROPERTIES TWO,
LLC, A DELAWARE LIMITED LIABILITY COMPANY, recover its costs of this appeal from
appellant, PAMELA D. TURNER.


Judgment entered August 7, 2014




                                            –3–